Filed 3/25/15 In re Ronald F. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re RONALD F., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A141990
RONALD F.,                                                           (Contra Costa County
         Defendant and Appellant.                                    Super. Ct. No. J12-01384)


         Appellant Ronald F. appeals	after	admitting one count of grand theft in	a	juvenile	
wardship	proceeding.		On appeal, appellant contends that the court’s award of
$1,138.95 in victim restitution was unlawful because the recipient of the restitution was
Contra Costa County Risk Management, which was not a direct victim of his offense. He
further contends that, even assuming the recipient was the direct victim, the court abused
its discretion because the victim did not incur any actual losses. We shall affirm the
juvenile court’s restitution order.
                        FACTUAL AND PROCEDURAL BACKGROUND
         On October 18, 2013, a juvenile wardship petition was filed, pursuant to Welfare
and Institutions Code section 602, subdivision (a),1 alleging that appellant, then age 16,


         1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                                             1
had committed robbery pursuant to Penal Code section 211. On October 23, 2013,
appellant admitted an allegation of grand theft (Pen. Code, § 487, subd. (c)), and the
juvenile court adjudged him a ward of the court and set a maximum term of confinement
of three years. At the November 21, 2013 dispositional hearing, the court committed
appellant to the Orin Allen Youth Rehabilitation Facility (OAYRF) for six months, with
an additional 90-day conditional release/parole period. The court also imposed
conditions of probation to be followed upon his release from commitment.
       On December 4, 2013, the Contra Costa County Probation Department filed a
notice of probation violation, pursuant to section 777, for appellant’s involvement in a
“physical altercation” at OAYRF. According to the probation report, the altercation
involved a fight between appellant and several other minors. When OAYRF employee
Stephen Craft intervened, he fell and sustained an injury to the back of his head.
       On December 12, 2013, appellant admitted the probation violation and, on
December 27, the court extended appellant’s placement at OAYRF to 12 months. The
court deferred determination of the amount of restitution to “victim Stephen Craft.”
       On May 20, 2014, at the conclusion of a restitution hearing, the court found
appellant and six other minors liable for $1,389.95 in restitution “for Victim Stephen
Craft, reimbursable to Contra Costa County Risk Management.”
       On May 22, 2014, appellant filed a notice of appeal from the restitution order.
                                         DISCUSSION
       Appellant contends (1) the juvenile court’s order of $1,138.95 in victim restitution
was unlawful because it awarded restitution to Contra Costa County Risk Management,
which was not a direct victim of appellant’s offense, and (2) even assuming the court did
award the restitution directly to victim Stephen Craft, it abused its discretion because
Craft did not incur any actual losses.
                                I. Trial Court Background
       In an April 15, 2014 “Restitution Supplemental Report,” the probation officer
reported that the probation department had identified Stephen Craft as a victim because
he was injured during the incident at OAYRF. He was treated for a head injury and,


                                             2
because he sustained the injury while working as a probation counselor for the Contra
Costa County Probation Department, the matter had been referred to the Contra Costa
County Risk Management Department (Risk Management) for a workers’ compensation
claim. The probation officer had contacted a claims adjuster from Risk Management,
who reported that the total medical bills and fees associated with Craft’s injury came to
$1,138.95
       The probation officer further reported that he had spoken with Craft, who said that
he was not seeking any financial restitution for the injury. The probation department
recommended that restitution be set at $1,138.95, with appellant jointly and severally
liable with five other co-responsible minors, “payable to Contra Costa County Risk
Management.”
       At the May 20, 2014 restitution hearing, defense counsel stated that he did not
contest the reasonableness of the amount of the proposed restitution order, but did not
believe appellant should be required to pay the restitution because, inter alia, Risk
Management, which he described as “sort of the Worker’s Compensation/insurance for
the County,” was not the direct victim of the offense, and Craft did not suffer any
financial loss. The court found “the fact that there was insurance coverage is irrelevant,”
and explained that it was “ordering that the victim is Mr. Craft, but the money is
reimbursable through him to Risk Management.” It then ordered restitution in the
amount of $1,138.95 “for victim Stephen Craft, reimbursable to Contra Costa County
Risk Management.”2
                                    II. Legal Analysis
       “Enacted in 1982, Proposition 8, the ‘Victims’ Bill of Rights,’ amended the
California Constitution to provide that ‘all persons who suffer losses’ resulting from
crime are entitled to ‘restitution from the persons convicted of the crimes causing the
losses.’ (Cal. Const., art. I, § 28, subd. (b)(13)(A).) In 1983, the Legislature enacted

       2
         The written restitution order originally listed the victim as Risk Management but,
before signing the order, the court added the words, “Stephen Craft, reimbursable to,”
above the Risk Management notation.


                                              3
Penal Code section 1202.4, which requires a full victim restitution order in criminal cases
for every determined economic loss unless there are compelling and extraordinary
reasons not to do so. [Citation.] In 1994, the Legislature enacted section 730.6 to
provide ‘parallel restitutionary requirements for juvenile offenders.’ [Citation.]” (Luis
M. v. Superior Court (2014) 59 Cal. 4th 300, 304.)
         Section 730.6, subdivision (a), provides in relevant part: “It is the intent of the
Legislature that a victim of conduct for which a minor is found to be a person described
in Section 602 who incurs any economic loss as a result of the minor’s conduct shall
receive restitution directly from that minor.” (§ 730.6, subd. (a)(1).) Subdivision (h) of
section 730.6 provides in relevant part: “Restitution . . . shall be imposed in the amount
of the losses, as determined. . . . The court shall order full restitution unless it finds
compelling and extraordinary reasons for not doing so, and states them on the record. . . .
A restitution order . . . shall be of a dollar amount sufficient to fully reimburse the victim
or victims for all determined economic losses incurred as the result of the minor’s
conduct for which the minor was found to be a person described in Section 602, including
all of the following: [¶] . . . [¶] (B) Medical expenses.” (§ 730.6, subd. (h)(1).)
         “ ‘ “In keeping with the [voters’] ‘unequivocal intention’ that victim restitution be
made, statutory provisions implementing the constitutional directive have been broadly
and liberally construed.” ’ [Citations.]” (In re Luis M., supra, 59 Cal.4th at p. 305.) “An
order of direct victim restitution acts to make the victim whole, rehabilitate the minor,
and deter future delinquent behavior. [Citation.]” (Ibid.; accord, In re Anthony S. (2014)
227 Cal. App. 4th 1352, 1357.)
         Restitution awards are generally vested in the trial court’s discretion, although we
review an issue of law independently. (In re K.F. (2009) 173 Cal. App. 4th 655, 661.)
                                               A.
         Appellant first contends the victim restitution order was unlawful because the
juvenile court improperly awarded restitution to a governmental entity and/or an
insurance company, i.e., Risk Management, rather than to the direct victim, Stephen
Craft.


                                                4
       Appellant relies on People v. Birkett (1999) 21 Cal. 4th 226, 228-229 (Birkett), in
which the California Supreme Court addressed whether the 1994 version of the adult
restitution statute, Penal Code section 1203.4 (now Pen. Code, § 1202.4), gave insurers a
right to restitution of any amount they had paid to reimburse their policy-holders for
crime-related losses. The court concluded, based on the statutory language, that
restitution “should go entirely to the individual or entity the offender had directly
wronged, regardless of the victim’s reimbursement from other sources.” (Birkett, at
p. 246.)
       This case, however, does not involve a situation in which the juvenile court
awarded restitution to someone other than the direct victim. Both the record and the
restitution order itself make clear that, following the discussion at the restitution hearing,
the court added Craft to the order as the direct victim and recipient of restitution, with the
caveat that the restitution received was reimbursable to Risk Management, which had
already paid Craft’s medical bills. (See pt. I., ante.) Although perhaps inartfully worded
due to the court’s stated concern that Risk Management be reimbursed for its medical
payments on behalf of Craft, the restitution award was made to the direct victim of
appellant’s conduct—Stephen Craft—and not to a governmental entity or insurance
company. (Compare Birkett, supra, 21 Cal.4th at p. 246; People v. Franco (1993) 19
Cal. App. 4th 175, 185 [defendant convicted of assaulting police officer could not be
ordered to pay restitution to city for workers’ compensation benefits it had paid to injured
officer].)
       The restitution order in this case is not contrary to law. (See In re K.F., supra, 173
Cal.App.4th at p. 661.)
                                              B.
       Appellant further contends the juvenile court abused its discretion when it
awarded restitution to Craft because Craft did not incur any actual losses.
       As previously discussed in part II., A., ante, our Supreme Court concluded, after
analyzing the language of former Penal Code section 1203.4, “that the Legislature
intended to require a probationary offender, for rehabilitative and deterrent purposes, to


                                              5
make full restitution for all losses his crime had caused, and that such reparation should
go entirely to the individual or entity the offender had directly wronged, regardless of that
victim’s reimbursement from other sources.” (Birkett, supra, 21 Cal.4th at p. 246.)
Subsequently, in In re Brittany L. (2002) 99 Cal. App. 4th 1381, 1389, the appellate court
found that the principles announced in Birkett were applicable “to the virtually identical
provisions of section 730.6 regarding restitution orders imposed against minors.” The
court therefore concluded that the victims “were entitled to a restitution order in an
amount sufficient to ‘fully reimburse’ them for losses incurred as a result of appellant’s
criminal conduct—without regard to potential reimbursement from their homeowners’
insurance carrier. A proper order thus would have included all proven losses they
sustained, whether or not first submitted to their insurance carrier, and whether or not
already reimbursed by their insurer.” (In re Brittany L., at p. 1389; accord, People v.
Vasquez (2010) 190 Cal. App. 4th 1126, 1133-1134 [“Payments received by a crime
victim from his or her insurance company or from an independent third party for
economic losses suffered as a result of the defendant’s criminal conduct cannot reduce
the amount of restitution the defendant owes”].)
       The court in In re Brittany L. discussed the policy reasons for not excusing a
juvenile offender from paying restitution where the victim has been reimbursed by an
insurance company: “The purpose behind requiring a minor to pay victim restitution is
for its deterrent as well as rehabilitative effect. ‘Requiring the [minor] to make complete
reparation to her victims for the harm done to them is more likely to make an impression
on the [minor] than simply imposing a statutory fine. [Citation.]’ These purposes would
be thwarted if a minor was relieved from responsibility for making her victims whole
simply because the victims had been farsighted enough to purchase insurance for this
type of damage . . . . Moreover, the principles announced by our Supreme Court in
People v. Birkett make clear, trial courts are not to consider whether the victim has been,
or will be, reimbursed from third parties in ordering victim restitution.” (In re Brittany
L., supra, 99 Cal.App.4th at pp. 1387-1388, fns. omitted; accord, e.g., In re Anthony S.,
supra, 227 Cal.App.4th at p. 1360 [fortuity that victim was indigent and hospital had


                                             6
written off charges for his medical care as an unpaid debt did not shield minor from
obligation of paying restitution]; In re Eric S. (2010 ) 183 Cal. App. 4th 1560, 1565 [even
assuming victim who was a Kaiser member was not obligated to pay Kaiser any amount
above his membership fee, “charges were nonetheless incurred on his behalf as a result of
appellant’s criminal conduct”].)
       Likewise, in the present case, Craft is entitled to restitution despite the fact that
Risk Management has already paid his medical expenses. Under section 730.6, appellant
is required to “fully reimburse” Craft “for all determined economic losses incurred as the
result of [appellant’s] conduct” (§ 730.6, subd. (h)(1)), regardless of his “reimbursement
from other sources.” (Birkett, supra, 21 Cal.4th at p. 246.) That Craft himself did not
request restitution is immaterial since a victim cannot free a defendant from his or her
victim restitution obligation. (Cf. In re Tommy A. (2005) 131 Cal. App. 4th 1580, 1590-
1591 [“ ‘[a] restitution order [under section 730.6, subd. (a)(1)] pursuant to a [juvenile
offender’s admission] is an agreement between [the juvenile offender] and the state,’ and
thus a release of liability by the victim, who is not a party to the agreement, ‘cannot act to
release [the juvenile] from his financial debt to the state’ as a matter of law”].)
       Appellant nonetheless argues that an award of restitution was unwarranted in this
case because there is no evidence that Risk Management has sought or will seek
reimbursement from Craft. He cites In re K.F., supra, 173 Cal. App. 4th 655, 663, in
which the appellate court discussed what it means for a victim to have “incurred” an
economic loss for purposes of section 730.6: “To ‘incur’ is ‘to become liable or subject
to: bring down upon oneself.’ (Meriam-Webster’s Collegiate Dict. (10th ed. 1999)
p. 590.) To constitute evidence of a ‘loss incurred,’ there must be some basis to conclude
that the victim is ‘liable or subject to’ a charge. Where collection of the charge is barred
by law, the victim is not liable or subject to it, and the charge is not ‘incurred.’ ” The
court found that no such legal bar to recovery appeared in that case, although it did
conclude that the juvenile court should not have ordered restitution for ambulance service
rendered by the Kaiser health maintenance organization because the evidence in the



                                               7
record reflected that Kaiser had not billed the victim for that expense. (In re K.F., at
pp. 663-664.)
        Here, appellant points to no evidence in the record showing that Craft will not be
required to reimburse Risk Management for the medical payments it made on his behalf
pursuant to his workers’ compensation coverage, either because reimbursement is “barred
by law” or because Risk Management has made clear that it will not seek reimbursement
for such payments. Affirmative evidence that Risk Management intends to obtain
reimbursement from Craft is not required for us to uphold the restitution order. (See,
Birkett, supra, 21 Cal.4th at p. 246; accord, People v. Duong (2010) 180 Cal. App. 4th
1533, 1537-1538 [“third party may pursue its civil remedies against either the perpetrator
or the victim; the possibility that the victim may receive a windfall because the third
party fails to exercise its civil remedies does not diminish the victim’s right to receive
restitution of the full amount of economic loss caused by the perpetrator’s offense”];
People v. Hove (1999) 76 Cal. App. 4th 1266, 1272-1273 [finding restitution order proper
despite fact that “the victim had no direct economic losses, and even though the victim
could conceivably profit from recovering restitution if defendant complies with the
restitution order and if Medicare and/or Medic-Cal does not pursue reimbursement”].)
        There was no abuse of discretion. (See In re K.F., supra, 173 Cal.App.4th at p.
661.)
                                       DISPOSITION
        The juvenile court’s restitution order is affirmed.




                                               8
                                _________________________
                                Kline, P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




                            9